Case 3:17-cv-02405-B Document55 Filed 11/01/18 Page 1of1 PagelD 942
Case 3:17-cv-02405-B Document 54-1 Filed 10/31/18 Pageiofi PagelD 941

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

SECURITIES AND EXCHANGE COMMISSION, §

Plaintiff,

v. § Case No.: 3:17-cy-02405-B

CHRISTOPHER A, FAULKNER,
HOMES ING.,

HOMESINC RENAISSANCE, LLC,
MATTHEW RAPOPORT, and
EARL NELSON DAVENPORT,

CG 60 COD

Defendants.

GOR GOR TOR UG UG GG CO? GGR Ua

 

ORDER RELEASING ASSET FREEZE

Before the court is the unopposed motion of Defendant Matthew Rapoport asking that
the freeze on his assets, specifically including but not limited to his checking account at Bank
of America, be released. This bank account was previously frozen under this Court's order
of September 28, 2017, freezing Mr. Rapoport's assets,

In that a Final Judgement has been entered as to Mr. Rapoport and he has fully complied
with all payment obligations, and the Plaintiff's non-opposition, the motion is GRANTED.

The asset freeze entered on September 28, 2017 as to Mr. Rapoport and his assets is
lifted. Any and all assets of Mr. Rapoport are no longer subject to the September 28, 2017
order,

Bank of America is hereby ordered to release all funds presently held in the Matthew Rapoport

personal bank account number 000347611919 at the Encino Branch of Bank of America.

Dated: November, {/ _, 2018

 
